DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 depends upon cancelled claim 2.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, claim 3 is construed as dependent from claim 1; claim 7 is construed that the spacing is 0.2 mm.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474) in view of MacDonald (US PGPub No. 2011/0120674), Wenger (US PGPub No. 2009/0025907) and Kobayashi (US Patent No. 5,998,863).
Regarding claim 1, So (Fig. 4) discloses a gravity-driven gas-liquid circulation device, comprising:
a condensation unit (condenser 21) having an end connected to a gaseous phase input tube (vapor pipe 12) and another end connected to a liquid phase output tube (liquid pipe 11); and

the integrally formed sealing housing is provided with a gas outlet hole (6b) and a liquid inlet hole (6a) on the first step portion (6y), the gas outlet hole (6b) is lower than the gaseous phase input tube (lower than the pipe 12) and is connected to an end of the gaseous phase input tube in order to guide a high-temperature gaseous-state working fluid through the gaseous phase input tube (12) to the condensation unit (to 21, see Fig. 4), and the liquid inlet hole (6a) is level with or lower than the liquid phase output tube (lower than the pipe 11) and is connected to an end of the liquid phase output tube (11) in order to receive a liquid-state working fluid (to condenser 21 to receive condensed working fluid, see Fig. 4), allowing a force of gravity acting on the liquid-state working, fluid to provide a siphoning force and thereby cause circulation of the liquid-state working fluid and the gaseous-state working fluid (when the condenser 21 is provided on top as shown in Fig. 4, the condensate travels down by gravity, while vapor rises by 
So fails to disclose each fin has a thickness ranging from 0.2 mm to 1 mm, and the spacing is 0.2 mm.
wherein the integrally formed sealing housing includes a second step portion, the second step portion is integrally formed with, and lies on top of the first step portion, the second step portion comprises a second interior space, wherein the second interior space is smaller than the first interior space,
a gas outlet hole on the second step portion; and
wherein the reinforcement member comprises a vertical reinforcement wall and a horizontal reinforcement wall, the vertical reinforcement wall is horizontally set on the reinforcement member’s upside to resist the first step portion’s vertical downward deformation force, the horizontal reinforcement wall is vertically set on the reinforcement member’s lateral side to resist the second step portion‘s horizontal inward deformation force.
MacDonald (paragraph 0038) discloses each fin has a thickness ranging from 0.2 mm to 1 mm (the pillars 104 have 5-500 microns in diameter), and the spacing is 0.2 mm (spacing between the pillars 104 can be 1-500 microns). Further, the fins (pillars) size or dimension thereof including thickness and spacing between the fins are known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each fin has a thickness ranging from 0.2 mm to 1 mm and the spacing is 0.2 mm in So as taught by MacDonald through routine experimentation.
Wenger discloses wherein the integrally formed sealing housing includes a second step portion (central turret 72 and top lid 82, where the elements in Fig. 2 are assembled to become an integral evaporator as shown in Fig. 1), the second step portion is integrally formed with, and lies on top of the first step portion (57), the second step portion comprises a second interior space (a space within central turret 72 and top lid 82), wherein the second interior space is smaller than the first interior space (the space is smaller than the box part 54); and a gas outlet hole (84) on the second step portion (on central turret 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the integrally formed sealing housing includes a second step portion, the second step portion is integrally formed with, and lies on top of the first step portion, the second step portion comprises 
Kobayashi (Figs. 13 and 14) discloses wherein the reinforcement member (fins 21) comprises a vertical reinforcement wall and a horizontal reinforcement wall (see annotated figure below), the vertical reinforcement wall is horizontally set on the reinforcement member’s upside to resist the first step portion’s vertical downward deformation force (the “vertical reinforcement wall” is horizontally set on “first step portion”. When such element is provided in So in view of Wenger, the “vertical reinforcement wall” is provided on an upside of the reinforcement 25 so that resists a vertical deformation force of the cover 6 in So), the horizontal reinforcement wall is vertically set on the reinforcement member’s lateral side to resist the second step portion‘s horizontal inward deformation force (the “horizontal reinforcement wall” is set on a tilted “second step portion”. When such element is provided in So in view of Wenger, the “horizontal reinforcement wall” is on an left or right side of the reinforcement 25 and set on the vertical side of central turret 72 so that resists horizontal deformation force of the cover 6 with turret 72 in So in view of Wenger).

    PNG
    media_image1.png
    627
    940
    media_image1.png
    Greyscale

Therefore, the reinforcement 25 in So may be modified to include “vertical reinforcement wall” and “horizontal reinforcement wall” to fit over the corner between the turret 72 and cover 6 in So in view of Wanger so that the strength of the cover 6 is increased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the reinforcement member comprises a vertical reinforcement wall and a horizontal reinforcement wall, the vertical reinforcement wall is horizontally set on the reinforcement member’s upside to resist the first step portion’s vertical downward deformation force, the horizontal reinforcement wall is vertically set on the reinforcement member’s lateral side to resist the second step portion‘s horizontal inward deformation force in So as taught by Kobayashi in order to provide a further support to increase the strength of the evaporator in the modification.
Regarding claim 3, So further discloses wherein the reinforcement member (25) is provided with at least one through hole and/or at least one aperture to enable passage of the liquid-state working fluid (side openings 25x).
Regarding claim 7, So further discloses wherein the spacing ranges from 0.2 mm to 1 mm (see claim 1 above).
Regarding claim 8, So further discloses wherein the liquid inlet hole (6a, relocated to the side on the first step portion) is in alignment with the flow channels (the hole 6a is aligned on top of the gaps between protrusions 5x).
Regarding claim 9, So further discloses wherein the fins are integrally formed on the thermally conductive base (the protrusions 5x are integrally formed on bottom plate 5).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474), MacDonald (US PGPub No. 2011/0120674), Wenger (US PGPub No. 2009/0025907) and Kobayashi (US Patent No. 5,998,863).as applied to claim 1 above, and further in view of Sakamoto (US PGPub No. 2011/0214840).
Regarding claim 5, So fails to disclose wherein top sides of the fins are higher than a bottom edge, and lower than a top edge, of the liquid inlet hole or are higher than the top edge of the liquid inlet hole.
Sakamoto discloses wherein the top sides of the fins are higher than the top edge of the liquid inlet hole (see Fig. 5B, the hole of condensate pipe 1b is positioned where the top sides of the fins 14 are higher than the top edge of the hole).
Since the function of both the liquid inlet holes in So and Sakamoto is known to return condensed working fluid back to the evaporator, one of ordinary skill in the art could have substituted the top mounted liquid inlet hole in So for the side mounted liquid inlet hole in Sakamoto, and the results of the substitution would have been predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the top sides of the fins are higher than the bottom edge, and lower than the top edge, of the liquid inlet hole or are higher than the top edge of the liquid inlet hole in So as taught by Sakamoto through a predictable result of simple substitution of one known element for another.
Regarding claim 6, So fails to disclose wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole.
Sakamoto further discloses wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole (see Fig. 5B, the vapor pipe 1c is larger than condensate pipe 1d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole in So as taught by Sakamoto in order to reduce pressure due to increased volume of the vaporized working fluid.
Claims 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474), MacDonald (US PGPub No. 2011/0120674), Wenger (US PGPub No. 2009/0025907) and Kobayashi (US Patent No. 5,998,863). as applied to claim 1 above, and further in view of Suzuki (US PGPub No. 2005/0081534).
Regarding claim 11, So fails to disclose wherein the condensation unit comprises a front condensation assembly, a rear condensation assembly, and a plurality of heat dissipation fins; the front condensation assembly comprises a front left flow tube, a front right flow tube, and a plurality of front heat dissipation tubes; the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation assembly respectively and are connected to the gaseous phase input tube and the liquid phase output tube respectively; the front heat dissipation tubes are in communication with the front left flow tube and the font right flow tube and are vertically spaced apart; the rear condensation assembly comprises a rear left flow tube, a rear right flow tube, and a plurality of rear heat dissipation tubes; the rear left flow tube and the rear right flow tube are provided on two opposite lateral sides of the rear condensation assembly respectively; the rear heat dissipation tubes are in communication with the rear left flow tube and the rear right flow tube and are vertically spaced apart; gaps between the rear heat dissipation tubes and gaps between the front heal dissipation tubes correspond to each other and jointly form a plurality of through grooves; the heat dissipation fins are in contact with surfaces of the front heat dissipation tubes and surfaces of the rear heat dissipation tubes to enable heat exchange between the heat dissipation fins and the heat dissipation tubes; the front left flow tube and the rear left flow tube are separately formed; and the front right flow tube and the rear right flow tube are separately formed.
Suzuki discloses the condensation unit (Fig. 10) comprises a front condensation assembly (core 17a), a rear condensation assembly (core 17b), and a plurality of heat dissipation fins (the corrugated fins shown in the cores); the front condensation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the condensation unit as set forth in claim 11 in So as taught by Suzuki in order to increase heat exchange capacity by providing a parallel condenser cores.
Regarding claim 13, So further discloses wherein at least one left opening is provided between the front left flow tube and the rear left flow tube (front facing opening 14 of 13ab); at least one right opening is provided between the font right flow tube and the rear right flow tube (front facing opening on bottom of 13bb); and the left opening and the right opening are diagonally arranged with respect to each other, wherein a bottom side of the left opening is higher than a top side of the right opening (see Fig. 10 of Suzuki).
Regarding claim 14, So further discloses wherein both the front heat dissipation tube and the rear heat dissipation tube have a flattened configuration (see Fig. 9 of Suzuki for the flat tubes in the core 17).
Regarding claim 17, So further discloses wherein the heat dissipation fins have a corrugated configuration or a serrated configuration (the fins have serrated shape as shown in Fig. 10 of Suzuki).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474), MacDonald (US PGPub No. 2011/0120674), Wenger (US PGPub No. 2009/0025907) and Kobayashi (US Patent No. 5,998,863) as applied to claim 1 above, and further in view of Suzuki (US PGPub No. 2005/0081534) and Watanabe (JP 11-325790 A).
Regarding claim 12, So fails to disclose wherein the condensation unit comprises a front condensation assembly, a rear condensation assembly, and a plurality of heat dissipation fins; the front condensation assembly comprises a front left flow tube, a front right flow tube, and a plurality of front heat dissipation tubes; the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation assembly respectively and are connected to the gaseous phase input tube and the liquid phase output tube respectively; the front heat dissipation tubes are in communication with the font left flow tube and the front right flow tube and are vertically spaced apart; the rear condensation assembly comprises a rear left flow tube, a rear right flow tube, and a plurality of rear heat dissipation tubes; the rear left flow tube and the rear right flow tube are provided on two opposite lateral sides of the rear condensation assembly respectively; the rear heat dissipation tubes are in communication with the rear left flow tube and the rear right flow tube and are vertically spaced apart; gaps between the rear heat dissipation tubes and gaps between the front heat dissipation tubes correspond to each other and jointly form a plurality of through grooves; the heat dissipation fins are in contact with surfaces of the front heat dissipation tubes and surfaces of the rear heat dissipation tubes to enable heat exchange between the heat dissipation fins and the heat dissipation tubes; the front left flow tube and the rear left flow tube are jointly formed by two stamped plates; and the front right flow tube and the rear right flow tube are jointly formed by two stamped plates.
As noted in claim 11 above, Suzuki discloses the condensation unit (Fig. 10) comprises a front condensation assembly (core 17a), a rear condensation assembly 
Watanabe discloses the front left flow tube and the rear left flow tube (11 and 21 on left side) are jointly formed by two stamped plates (header caps 30); and the front right flow tube and the rear right flow tube (11 and 21 on right side) are jointly formed by two stamped plates (header caps 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the condensation unit as set forth in claim 12 in So as taught by Suzuki and Watanabe in order to increase heat exchange capacity by providing a parallel condenser cores and to fix the adjacent cores.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474), MacDonald (US PGPub No. 2011/0120674), Wenger (US PGPub No. 2009/0025907) and Kobayashi (US Patent No. 5,998,863) as applied to claim 11 above, and further in view of Tategami (US Patent No. 5,033,540).
Regarding claim 15, So as modified fails to disclose wherein the front heat dissipation tube is provided therein with a plurality of supporting ribs, which extend through the font heat dissipation tube; and the rear heat dissipation tube is provided therein, with a plurality of supporting ribs, which extend through the rear heat dissipation tube.
Tategami discloses the heat dissipation tube (23, Fig. 2) is provided therein with a plurality of supporting ribs (the walls between top and bottom sides of the tube 23).
According to the teaching, both the tubes in the cores 17a and 17b may be provided with the ribs as taught by Tategami.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the front heat dissipation tube is provided therein with a plurality of supporting ribs, which extend through the font heat dissipation tube; and the rear heat dissipation tube is provided therein, with a plurality of supporting ribs, which extend through the rear heat dissipation tube in So and Suzuki as taught by Tategami in order to increase the strength of the tube.
Regarding claim 16, So as modified fails to disclose wherein a plurality of microstructures are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air.
Tategami (Fig. 3) further discloses a plurality of microstructures (louvers 4) are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the front heat dissipation tube is provided wherein a plurality of microstructures are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air in So and Suzuki as taught by Tategami since the louvers on fins are known technique to increase surface area and cause turbulence of flowing air.
Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior arts do not disclose the limitation of “the integrally formed sealing housing” and that is a one piece structure 
 Applicant’s arguments with respect to claim(s) 1 (on pages 8-10 of remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (a new teaching reference Kobayashi (US Patent No. 5,998,863) is currently used).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763